Citation Nr: 0700236	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-15 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for bilateral pes 
planus, to include as secondary to his service-connected left 
ankle disability.

2.  Entitlement to service connection for plantar fasciitis, 
to include as secondary to his service-connected left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from January 1988 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.

The Board notes that the veteran filed a claim for bilateral 
ankle instability in July 2002.  However, the June 2003 RO 
rating decision denied service connection for left ankle 
instability only.  Additionally, the veteran filed a claim 
for chronic fatigue syndrome in July 2003 and submitted 
evidence in support of this claim.  No RO rating decision was 
ever issued regarding this claim.  As such, the veteran's 
claims for service connection for right ankle instability and 
chronic fatigue syndrome are referred to the RO for any 
appropriate consideration.


FINDINGS OF FACT

1. Mild, asymptomatic pes planus was noted at entry into 
service, and pes planus did not increase in severity during 
service, nor is it related to the veteran's service-connected 
left ankle disability.

2. Bilateral plantar fasciitis was not manifested in service, 
nor is any current plantar fasciitis related to service or 
the veteran's service-connected left ankle disability.




CONCLUSIONS OF LAW

1. Bilateral pes planus preexisted service and was not 
aggravated by active duty service; bilateral pes planus is 
not proximately due to or the result of the veteran's 
service-connected left ankle disability.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.310 (2006).

2. Bilateral plantar fasciitis was not incurred in or 
aggravated by active duty service, nor is it proximately due 
to or the result of the veteran's service-connected left 
ankle disability.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.




A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has not been fully notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  Letters sent to the veteran in 
September 2002 and April 2004 informed him of the information 
and evidence necessary to warrant entitlement to his claim 
under theories of direct and aggravated service connection, 
but not secondary service connection.  Similarly, the March 
2004 statement of the case provided the veteran with the 
applicable laws and regulations for direct service 
connection.  However, the veteran was not provided with the 
laws and regulations pertaining to secondary service 
connection or the presumption of aggravation.  

Despite such failures to provide the veteran with proper VCAA 
notification, the Board concludes that it may proceed with 
the veteran's claim because the errors were non-prejudicial 
to the veteran.  The January 2005 written statement by the 
veteran's representative argues that the veteran is entitled 
to service connection for pes planus and plantar fasciitis 
under a theory of direct, secondary, or aggravated service 
connection.  The representative's statement cites to all 
applicable laws and regulations in making such argument, 
including 38 U.S.C.A. § 1153 (West 2002) and 38 C.F.R. 
§ 38 C.F.R. §§ 3.303, 3.306, 3.310 (2006).  Furthermore, the 
representative discusses the application of these laws and 
regulations in detail.  In light of the representative's 
statement, the Board concludes that the veteran had actual 
knowledge of all pertinent laws and regulations, thus curing 
any notice defect with regards to his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant).

Having resolved any issues regarding notice of the pertinent 
laws and regulations pertaining to the veteran's claim, the 
Board also concludes that all additional VCAA notice was 
properly provided to the veteran.  The September 2002 letter 
sent to the veteran advised him of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This 
letter was sent to the veteran prior to the June 2003 rating 
decision, thus making it timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The September 2002 letter 
essentially notified, and the April 2004 letter expressly 
notified, the veteran of the need to submit any pertinent 
evidence in his possession.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although no such notice was provided to the 
veteran, the Board has concluded that the preponderance of 
the evidence is against the veteran's claim.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot.

In sum, the Board is satisfied that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

B. Duty to Assist

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The RO has obtained, or attempted to obtain, 
all evidence identified by the veteran concerning his claimed 
disabilities, including records from Dr. Turner and the 
Methodist Hospital.  There is no indication of any available 
outstanding records, identified by the veteran, which have 
not been obtained.  Despite numerous attempts and special 
requests, the RO was unable to secure the veteran's service 
medical records from the National Personnel Records Center 
(NPRC).  A September 2002 system look-up revealed that the 
veteran's service medical records were sent to the 
Indianapolis RO in July 2002.  Requests regarding the 
location of these records were sent in January 2003, March 
2003, and April 2003.  Responses to these requests indicate 
that the veteran's records are no longer at the NPRC.  The RO 
concluded that such records may have been lost, and a letter 
sent to the veteran in April 2003 indicate that his service 
medical records are not associated with his claims folder and 
have not yet been received.  The letter suggests that the 
veteran contact the hospital or treatment facility directly 
for copies of treatment.

In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  The Board is 
satisfied that the RO made sufficient attempts to retrieve 
the veteran's service medical records, and that it also 
properly notified the veteran of the status of his records, 
as well as the need to find alternative sources of evidence.  

As a final note, the veteran was provided two VA examinations 
in conjunction with his claim.  The veteran's representative 
appears to argue in the July 2006 informal hearing 
presentation that these examinations were inadequate.  
However, as will be discussed in more detail below, the Board 
concludes that the evidence of record, including the October 
2002 and November 2002 VA examinations, contains sufficient 
competent medical evidence to decide the veteran's claim.  
See 38 C.F.R. § 3.159(c)(4) (2006).  Therefore, no additional 
VA examinations are necessary.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Additional Procedural Issue

The Board notes that in November 2005 the veteran submitted a 
written statement and two private medical records to the 
Board without a waiver of RO consideration.  Under normal 
circumstances, the Board would be unable to consider such 
evidence, and thus the veteran's claim, without such waiver; 
however, the June 11, 2002, private medical record submitted 
by the veteran was already associated with the claims folder, 
and the June 10, 2002, private medical record pertains to 
bilateral ankle pain, and not his feet.  The veteran's 
written statement, like the June 11, 2002, private medical 
record, is duplicative of the evidence of record.  Therefore, 
since the evidence submitted is either duplicative or not 
relevant to the claim on appeal, the Board need not obtain a 
waiver from the veteran and may proceed with this appeal.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111 (West 2002).  According to 38 C.F.R. § 
3.304(b) (2006), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1) 
(2006).  Determinations of whether a condition existed prior 
to service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  Id.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2006).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b) (2006); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
the service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

A. Pes Planus

As was mentioned above, veterans are presumed to have entered 
service in sound condition as to their health when there has 
been an induction examination in which the later complained-
of disability was not detected.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  However, in this case, mild, 
asymptomatic pes planus was specifically noted on the 
veteran's November 1987 service entrance examination.  
Therefore, he is not entitled to a presumption of soundness 
at service entrance with regards to pes planus.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Since the veteran's pes planus preexisted his military 
service, the only claim he may legally sustain is for 
service-connected aggravation of that disorder.  Id.  

As was previously mentioned, the veteran's service medical 
records, with the exception of the November 1987 service 
entrance examination and June 1991 service medical records 
indicating emergency care for a left twisted ankle, are not 
available for review.  Therefore, there is no in-service 
objective competent medical evidence that demonstrates the 
veteran's preexisting pes planus underwent an increase in 
severity, thereby entitling him to a presumption of 
aggravation.  Furthermore, there is no competent medical 
evidence shortly after service separation which indicates 
that the veteran's pes planus had increased in severity.  

The veteran testified at his November 2004 RO hearing that 
his feet began to hurt three to four weeks into Boot Camp and 
continued to hurt throughout his service.  See hearing 
transcript at 2-4.  Despite his claimed pain, the veteran 
also testified that he did not seek any medical treatment for 
his feet until the Winter of 1990 while stationed in Saudi 
Arabia for Operation Desert Storm.  Id. at 5-6.  According to 
the veteran, he sought treatment from a corpsman for foot 
pain, and the corpsman told him that he had bad calluses 
built up on the bottom of his feet.  Id. at 6.  The veteran 
testified that the corpsman soaked his feet and scraped off 
his calluses, ultimately making his feet feel cooler, 
fresher, and cleaner, but still painful.  Id.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2005).  Pertinent case law provides that 38 
U.S.C.A. § 1154(b) does not create a presumption of service 
connection for a combat veteran's alleged disability and that 
the veteran is required to meet his evidentiary burden as to 
service connection such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).  

The veteran's personnel records include a combat history 
which indicates that the veteran served in Operations Desert 
Storm and Desert Shield from September 1990 to March 1991.  
The veteran's DD-214 also indicates that he received the 
Combat Action Ribbon while in service.  In light of such 
evidence, the veteran's status as a combat veteran is 
recognized by the Board.  Therefore, the Board will accept 
the veteran's lay testimony regarding his foot pain/treatment 
in the Winter of 1990.  However, the Board notes that such 
evidence only indicates that the veteran had some treatment 
for his feet.  As discussed above, 38 U.S.C.A. § 1154(b) does 
not create a presumption that the injury resulted in a 
chronic worsening of the veteran's preexisting disability.  
Therefore, the Board may accept the veteran's testimony 
regarding the occurrence of the foot pain/ treatment; 
however, such evidence is not sufficient to demonstrate an 
increase in the severity of the veteran's preexisting pes 
planus.  The veteran, as a layperson, is not competent to 
draw medical conclusions regarding the care he received in 
Saudi Arabia and whether it was related to his pes planus.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Only a 
medical professional can provide evidence of a diagnosis of a 
disease or disorder.

In sum, the evidence of record does not entitle the veteran 
to a presumption of aggravation for his preexisting pes 
planus because there is no competent evidence of an increase 
in the severity of such disorder.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  The Board acknowledges that the veteran 
is competent to testify to his in-service symptomatology 
regarding pes planus.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, the evidence of record demonstrates 
that his pes planus is currently diagnosed as mild, as it was 
at the time of service entry, and that he did not seek 
treatment for over ten years after service separation.  
Although the veteran is competent to report symptoms he is 
not competent to associate those symptoms with a specific 
disability.  Thus, although the veteran's statements 
demonstrate that his pes planus became symptomatic during 
service, there is still no competent evidence that his pes 
planus increased in severity during service.  See Falzone at 
402 (quoting Browder v. Brown, 5 Vet. App. 268, 271 (1993)).  
Thus, the burden remains on the veteran to present evidence 
that his current pes planus is more severe than it was at 
service entry, and that such increase in severity is due to 
his military service or a service-connected disability.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

After a careful review of the record, the Board concludes 
that the competent evidence of record does not demonstrate 
that the veteran's pes planus was aggravated by service or by 
his service-connected left ankle disability.

The veteran testified at his November 2004 RO hearing that 
although his feet continued to bother him after service 
separation, he did not seek treatment until July 2002.  See 
hearing transcript at 8.  A review of the record reveals that 
the veteran did seek treatment, and a June 2002 examination 
report indicates that the veteran was noted as having 
bilateral pes planus.  This examination report also notes 
that the veteran reported burning and throbbing in his feet, 
and that in the military he worked on his feet as a cook.  In 
addition to pes planus, the report indicates diagnoses of 
bilateral ankle instability and early degenerative joint 
disease.  There is no mention of the severity of the 
veteran's pes planus.  The diagnosis of pes planus is 
continued in July 2002 and August 2002 examination reports.  
An August 2002 sports medicine examination report indicates 
that the veteran reported bilateral ankle pain and left knee 
pain, as well as significant pes planus with ankle 
instability on the right and pes planus on the left.

The Board notes that it although it appears from these 
private medical records that the veteran's pes planus is no 
longer asymptomatic, as noted in his service entrance 
examination, there is no competent evidence regarding whether 
his pes planus has increased in severity.  Furthermore, none 
of the veteran's private medical records in the claims folder 
indicate that his bilateral pes planus is related to either 
his military service or his service-connected left ankle 
disability.  Many of the records, including a June 2002 
addendum, mention the veteran's comments regarding his 
military service and claimed pain during service, yet none 
indicate that a link between the two exists.

The veteran underwent a VA foot examination in October 2002, 
and the examination report indicates that the veteran was 
diagnosed with mild pes planus.  The examiner noted that the 
veteran reported an in-service left ankle injury, as well as 
the development of diffuse pain in both feet after switching 
jobs in 2001.  The VA examiner's diagnosis of mild pes planus 
indicates that although the veteran's foot disorder may now 
be symptomatic, it has not increased in severity since the 
veteran's 1987 service entrance examination where it was also 
noted as mild.  Additionally, the examination report notes 
that the veteran's pes planus may contribute to ankle pain, 
especially when it is bilateral as in the veteran's case.  
The Board finds this statement to be evidence against the 
veteran's claim that his pes planus was aggravated by his 
service-connected left ankle disability.  Rather, according 
to the VA examiner, it appears to be the other way around.

The Board notes that the October 2002 VA examiner's 
conclusions were drawn after a thorough interview and 
examination of the veteran, and the report offers a 
reasonable rationale for the offered medical opinion.  Thus, 
this report will be afforded considerable probative weight as 
an expert medical opinion specifically addressing the issues 
of whether the veteran's military service or service-
connected left ankle disability aggravated his preexisting 
pes planus.

In addition to a lack of competent evidence providing any 
indication of a worsening of the veteran's preexisting pes 
planus and a link between his service or his service-
connected left ankle disability, the Board finds that the 
eleven year lapse in time between the veteran's active 
service and the first complaints of foot pain related to his 
pes planus weighs against the veteran's claim.  The Board 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the maladies at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc). 

Finally, the Board has reviewed and acknowledges the 
veteran's own statements and testimony that his preexisting 
pes planus was aggravated by his military service or his 
service-connected left ankle disability.  However, while the 
veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding diagnosis, including the severity 
of a disease or disorder, or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.

Therefore, with consideration of the probative October 2002 
VA examiner's report, the veteran's service entrance 
examination, the length of time following service prior to 
post-service complaints of bilateral foot pain, and the 
absence of any medical opinion suggesting a causal link, with 
regards to aggravation, to the veteran's service or his 
service-connected left ankle disability, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for bilateral pes planus.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. Plantar Fasciitis

The veteran's representative argues in a January 2005 written 
statement that the veteran is entitled to service connection 
for plantar fasciitis as either directly related to military 
service or as secondarily related to service by way of his 
pes planus.  In the July 2006 informal hearing presentation, 
the veteran's representative also indicates that the veteran 
is entitled to service connection for plantar fasciitis as 
secondary to his service-connected left ankle disability.

Seeing as the Board has denied the veteran's claim for 
service connection for bilateral pes planus, any discussion 
of whether the veteran is entitled to service connection for 
plantar fasciitis as secondary to pes planus is rendered 
moot.  

After careful review of the evidence of record, the Board 
concludes that the competent evidence of record does not 
demonstrate that the veteran's plantar fasciitis is related 
to service or to his service-connected left ankle disability.  
The available service medical records do not show any 
complaints, treatment, or diagnosis of plantar fasciitis or 
heel pain during service.  As above, the Board will accept 
the veteran's lay testimony regarding foot pain/treatment in 
Saudi Arabia given the veteran's combat status.  See 
38 U.S.C.A. § 1154(b).  However, as previously mentioned, 
such evidence does not suffice to demonstrate that the 
veteran's current plantar fasciitis was incurred in service.  
Furthermore, there is no competent medical evidence that 
indicates that the veteran's in-service pain/treatment was, 
in fact, related to plantar fasciitis.  

The first evidence of a diagnosis of plantar fasciitis is a 
June 2002 private medical examination report.  The examining 
physician noted the veteran's plantar fascias were tender to 
palpation, and that the veteran also had bilateral ankle 
stiffness and weakness.  The diagnosis is continued in August 
2002 and September 2002 examination reports.  Although these 
records indicate a diagnosis, none indicate that his 
bilateral plantar fasciitis is related to his military 
service or to his service-connected left ankle disability.  
The Board finds this absence of nexus evidence weighs against 
the veteran's claim.

Additionally, the Board finds that the eleven year lapse in 
time between the veteran's active service and the first 
diagnosis of plantar fasciitis weighs against the veteran's 
claim.  See Maxson, supra. 

The veteran's representative noted that the October 2002 VA 
examination report did not offer an etiological opinion on 
whether the veteran's plantar fasciitis was related to or 
aggravated by his service-connected left ankle disability.  
It appears from that statement that the veteran's 
representative feels that a new VA examination is in order.  
However, the Board notes that the October 2002 VA examiner 
indicated that the veteran reported diffuse pain in both of 
his feet beginning in 2001 when he switched to a job that 
required him to be on his feet more.  The examination report 
also indicates that the veteran informed the examiner of his 
in-service ankle injury.  Following the examination and 
interview, the examiner indicated diagnoses of residual pain 
and instability somewhat related to his in-service injury, as 
well as mild pes planus and plantar fasciitis.  The report 
notes that that the plantar fasciitis is likely secondary to 
his change in jobs in 2001.  Thus, although the examiner did 
not specifically indicate whether his plantar fasciitis was 
likely related to his service-connected left ankle 
disability, the VA examiner offered an etiological opinion 
regarding the veteran's plantar fasciitis.  The Board is thus 
satisfied that it has fulfilled its duty to assist the 
veteran, see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsidered, 1 Vet. App. 406 (1991), and that the record 
contains sufficient competent medical evidence to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  Such evidence indicates 
that the veteran's plantar fasciitis is not related to 
service, either on a direct basis or as secondary to his 
service-connected left ankle disability.  

The Board notes that the evidence of record includes medical 
literature, internet and print, on the nature, potential 
etiology, symptomatology, and treatment of plantar fasciitis.  
However, as this generic medical evidence does not 
specifically state an opinion as to the relationship between 
the veteran's current symptoms and his military service, the 
Board concludes that it is of limited probative value.  See 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a 
general and inconclusive statement about the possibility of a 
link was not sufficient).

The Board has considered the oral and written testimony of 
the veteran, and the lay statements.  The Board points out 
that a lay person is competent to testify only as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995); a layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  In this case, the Board has determined that the 
medical evidence is more probative of the issue, and that it 
outweighs the lay statements.  Moreover, since he is a 
layperson, he is not competent to offer an opinion requiring 
medical knowledge or expertise, such as the severity of a 
diagnosed disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1995).

There is no competent evidence of record that the veteran's 
plantar fasciitis was incurred in service, or that it is 
otherwise related to service by way of his service-connected 
left ankle disability.  The private medical evidence fails to 
establish any nexus between service and the veteran's plantar 
fasciitis, and the October 2002 VA examiner concluded that 
the veteran's plantar fasciitis was due to his change in 
employment in 2001.  Furthermore, there is no evidence of 
complaints, treatment, or diagnosis for plantar fasciitis for 
many years after service.  The Board thus concludes that the 
preponderance of the evidence is against the veteran's claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral pes planus is denied.

Service connection for plantar fasciitis is denied


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


